Name: Council Regulation (Euratom, ECSC, EEC) No 3736/90 of 19 December 1990 correcting, with effect from 1 July 1989, and adjusting, with effect from 1 July 1990, the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto
 Type: Regulation
 Subject Matter: organisation of work and working conditions;  European Union law;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: nan

 22. 12. 90 Official Journal of the European Communities No L 360/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EURATOM, ECSC, EEC) No 3736/90 of 19 December 1990 correcting, with effect from 1 July 1989, and adjusting, with effect from 1 July 1990 , the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 13 thereof, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Regulation (Euratom, ECSC, EEC) No 259/68 ('), as last amended by Regulation (Euratom, ECSC, EEC) No 2258/90 (2), and in particular Articles 63, 64, 65 and 82 of the Staff Regulations and the first subparagraph of Article 20 and Article 64 of the Conditions of Employment, Having regard to Council Decision 81 / 1061 /Euratom, ECSC, EEC of 15 December 1981 amending the method of adjusting the remuneration of officials and other servants of the Communities (3), as last amended by Decision 87/530/Euratom, ECSC, EEC (4), Having regard to the proposal from the Commission, Whereas Regulation (Euratom, ECSC, EEC) No 2258/90 did not take account of the actual increase in remuneration in certain national civil services ; whereas the figures for these increases are now available ; whereas the amounts laid down by the said Regulation should therefore be corrected ; Whereas a review of the remuneration of officials and other servants carried out on the basis of a report by the Commission has shown that the remuneration and pensions of officials and other servants of the Communities should be adjusted under the 1990 annual review, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 July 1989 : (a) the table of basic monthly salaries in Article 66 of the Staff Regulations shall be replaced by the following : (') OJ No L 56, 4. 3 . 1968, p. 1 . (2) OJ No L 204, 2. 8 . 1990, p. 1 . (3) OJ No L 386, 31 . 12. 1981 , p. 6. (4) OJ No L 307, 29. 10 . 1987, p. 40 . No L 360/2 Official Journal of the European Communities 22. 12. 90 Grades Steps 1 2 3 4 5 6 7 8 A 1 350 643 369 271 387 899 406 527 425 155 443 783 A 2 311 169 328 944 346 719 364 494 382 269 400 044 \ A 3 / LA 3 257 706 273 253 288 800 304 347 319 894 335 441 350 988 366 535 A 4 / LA 4 216 500 228 635 240 770 252 905 265 040 277 175 289 310 301 445 A 5 / LA 5 178 494 189 068 199 642 210 216 220 790 231 364 241 938 252 512 A 6 / LA 6 154 247 162 664 171081 179 498 187915 196 332 204 749 213 166 A 7 / LA 7 1 32 777 139 384 145 991 152 598 159 205 165 812 I A 8 / LA 8 117431 122 165 \ B 1 154 247 162 664 171 081 179 498 187915 196 332 204 749 213 166 B 2 133 647 139 912 146 177 152 442 158 707 164 972 171 237 177 502 B 3 112 102 117312 122 522 127 732 132 942 138 152 143 362 148 572 B 4 96 955 101 474 105 993 110 512 115031 119 550 124 069 128 588 B 5 86 666 90 324 93 982 97 640 l C 1 98 898 102 884 106 870 110 856 114 842 118 828 122 814 126 800 C 2 86 016 89 671 93 326 96 981 100 636 104 291 107 946 111 601 C 3 80 242 83 372 86 502 89 632 92 762 95 892 99 022 102 152 C 4 72 497 75 435 78 373 81 311 84 249 87 187 90 125 93 063 C 5 66 853 69 591 72 329 75 067 l I D 1 75 550 78 853 82 156 85 459 88 762 92 065 95 368 98 671 D 2 68 888 71 821 74 754 77 687 80 620 83 553 86 486 89 419 D 3 64 116 66 860 69 604 72 348 75 092 77 836 80 580 83 324 D 4 60 453 62 932 65 411 67 890 (b)  Bfrs 5 312 shall be replaced by Bfrs 5 307 in Article 1 ( 1 ) of Annex VII to the Staff Regulations,  Bfrs 6 842 shall be replaced by Bfrs 6 835 in Article 2 ( 1 ) of Annex VII to the Staff Regulations,  Bfrs 12 221 shall be replaced by Bfrs 12 209 in the second sentence of Article 69 of the Staff Regulations and in the second subparagraph of Article 4 ( 1 ) of Annex VII thereto,  Bfrs 6 113 shall be replaced by Bfrs 6 1 07 in the first subparagraph of Article 3. of Annex VII to the Staff Regulations. Article 2 With effect from 1 July 1989, the table of basic monthly salaries in Article 63 of the Conditions of Employment of Other Servants shall be replaced by the following : Category Group Steps 1 2 3 4 A I II HI 164 627 119 484 100 407 185 021 131 126 104 881 205 415 142 768 109 355 225 809 154 410 113 829 B IV V 96 458 75 765 105 899 80 758 115 340 85 751 124 781 90 744 C VI VII 72 056 64 495 76 299 66 688 80 542 68 881 84 785 71 074 D VIII IX 58 292 56 135 61 725 56 918 65 158 57 701 68 591 58 484 22. 12. 90 Official Journal of the European Communities No L 360/3 Article 3 With effect from 1 July 1989 the fixed allowance referred to in Article 4a of Annex VII to the Staff Regulations shall be :  Bfrs 3 186 per month for officials in Grade C4 or C 5,  Bfrs 4 883 per month for officials in Grade CI , C 2 or C 3 . Article 4 Pensions for which entitlement has accrued by 1 July 1989 shall be calculated from that date by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 1 (a) of this Regulation . Article 5 1 . With effect from 15 May 1989, the weighting applicable to the remuneration of officials and other servants employed in Greece shall be 87,0 . 2 . The weightings applicable to pensions shall be determined in accordance with Article 82 ( 1 ) of the Staff Regulations. Articles 3 to 10 of Regulation (ECSC, EEC, Euratom) No 2175/88 0 shall remain applicable. Article 6 With effect from 1 July 1989, the table in Article 10 ( 1 ) of Annex VII to the Staff Regulations shall be replaced by the following : I Entitled tohousehold allowance Not entitled tohousehold allowance 1st to 15th day from 16th day 1st to 15th day from 16th day I Bfrs per calendar day A 1 to A 3 and LA 3 2 069 975 1 422 816 A 4 to A 8 and LA 4 to LA 8 and category B 2 008 910 1 363 712 Other grades 1 822 848 1 173 586 Article 7 With effect from 1 July 1989, the allowances for shiftwork laid down in Article 1 of Regulation (ECSC, EEC, Euratom) No 300/76 (2), as last amended by Regulation (Euratom, ECSC, EEC) No 2258/90 , shall be Bfrs 9 232, Bfrs 13 934, Bfrs 15 234 and Bfrs 20 771 . Article 8 \ With effect from 1 July 1989, the amounts in Article 4 of Council Regulation (EEC, Euratom, ECSC) No 260/68 (3) shall be subject to a weighting of 3,303604. (') OJ No L 191 , 22. 7. 1988 , p. 1 . (2) OJ No L 38 , 13. 2. 1976, p. 1 . (3) OJ No L 56, 4. 3 . 1968, p. 8 . No L 360/4 Official Journal of the European Communities 22. 12. 90 Article 9 With effect from 1 July 1990 : (a) the table of basic monthly salaries in Article 66 of the Staff Regulations shall be replaced by the following : Grades Steps 1 2 3 4 5 6 7 8 A 1 377 992 398 073 418 154 438 235 458 316 478 397 A 2 335 441 354 602 373 763 392 924 412 085 431 246 ll\ A 3 / LA 3 277 806 294 566 311 326 328 086 344 846 361 606 378 366 395 126 A 4 / LA 4 233 388 246 469 259 550 272 631 285 712 298 793 311 874 324 955 A 5 / LA 5 192 418 203 816 215 214 226 612 238 010 249 408 260 806 272 204 A 6 / LA 6 166 279 175 352 184 425 193 498 202 571 211 644 220 717 229 790 A 7 / LA 7 143 135 150 257 157 379 164 501 171 623 178 745 l A 8 / LA 8 126 591 131 695 I \ B 1 166 279 175 352 184 425 193 498 202 571 21 1 644 220 717 229 790 B 2 144 071 150 825 157 579 164 333 171 087 177 841 184 595 191 349 B 3 120 847 126 463 132 079 137 695 143 311 148 927 154 543 160 159 B 4 104 518 109 389 114 260 119 131 124 002 128 873 133 744 138 615 B 5 93 425 97 369 101 313 105 257 - C 1 106 611 110 908 115 205 119 502 123 799 128 096 132 393 136 690 C 2 92 726 96 666 100 606 104 546 108 486 112 426 116 366 120 306 C 3 86 501 89 875 93 249 96 623 99 997 103 371 106 745 110 119 C 4 78 152 81 319 84 486 87 653 90 820 93 987 97 154 100 321 C 5 72 068 75 020 77 972 80 924 \ D 1 81 442 85 003 88 564 92 125 95 686 99 247 102 808 106 369 D 2 74 261 77 423 80 585 83 747 86 909 90 071 93 233 96 395 D 3 69 117 72 075 75 033 77 991 80 949 83 907 86 865 89 823 D 4 65 168 67 841 70 514 73 187 (b)  Bfrs 5 312 shall be replaced by Bfrs 5 721 in Article 1 ( 1 ) of Annex VII to the Staff Regulations,  Bfrs 6 842 shall be replaced by Bfrs 7 368 in Article 2 ( 1 ) of Annex VII to the Staff Regulations,  Bfrs 12 221 shall be replaced by Bfrs 13 161 in the second sentence of Article 69 of the Staff Regulations in the second subparagraph of Article 4 (1 ) of Annex VII thereto,  Bfrs 6 113 shall be replaced by Bfrs 6 583 in the first subparagraph of Article 3 of Annex VII to the Staff Regulations. Article 10 With effect from 1 July 1990 , the table of basic monthly salaries in Article 63 of the Conditions of Employment of Other Servants shall be replaced by the following : 22. 12. 90 Official Journal of the European Communities No L 360/5 Category Group Steps 1 2 3 4 A I II III 177 469 128 804 108 240 199 453 141 354 113 063 221 437 153 904 117 886 243 421 166 454 122 709 B IV V 103 983 81 675 114 160 87 057 124 337 92 439 134 514 97 821 C VI VII 77 677 69 525 82 251 71 890 86 825 74 255 91 399 76 620 D VIII IX 62 838 60 514 66 539 61 358 70 240 62 202 73 941 63 046 Greece 99,5 United Kingdom (except Culham) 119,2 Portugal 98,1 Article 11 With effect from 1 July 1990 the fixed allowance referred to in Article 4a of Annex VII to the Staff Regulations shall be :  Bfrs 3 435 per month for officials in Grade C 4 or C 5,  Bfrs 5 264 per month for officials in Grade C 1 , C 2 or C 3 . 2. With effect from 1 July 1990, the weightings appli ­ cable to the remuneration of officials and other servants employed in one of the countries listed below shall be as follows : Belgium 100,0 Denmark 127,4 Germany (except Berlin) 95,5 Germany (Berlin) 104,0 France 108,5 Greece 79,8 Ireland 94,0 Italy (except Varese) 102,8 Italy (Varese) 106,0 Luxembourg 100,0 Netherlands 84,8 (') United Kingdom (except Culham) 103,3 United Kingdom (Culham) 93,9 (') Spain 109,2 Portugal 84,9 Article 12 Pensions for which entitlement has accrued by 1 July 1 990 shall be calculated from that date by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 9 (a) of this Regulation . Article 13 With effect from 1 July 1990, the date '1 July 1989' in the second subparagraph of Article 63 of the Staff Regula ­ tions shall be replaced by '1 July 1990'. 2. The weightings applicable to pensions shall be determined in accordance with Article 82 ( 1 ) of the Staff Regulations. Articles 3 to 10 of Regulations (ECSC, EEC, Euratom) No 2175/88 shall remain applicable. Article 15 With effect from 1 July 1990, the table in Article 10 ( 1 ) of Annex VII to the Staff Regulations shall be replaced by the following : Article 14 1 . With effect from 15 May 1990 , the weighting appli ­ cable to the remuneration of officials and other servants employed in one of the countries listed below shall be as follows : (') Provisional figure . No L 360/6 Official Journal of the European Communities 22. 12. 90 Entitled to household allowance Not entitled to household allowance 1st to 15th day from 16th day 1st to 15th day from 16th day Bfrs per calendar day A 1 to A 3 and LA 3 2 230 1 051 1 533 880 A 4 to A 8 and LA 4 to LA 8 and category B 2165 981 1 469 768 Other grades 1 964 914 1 264 632 Article 16 With effect from 1 July 1990, the allowance for shiftwork laid down in Article 1 of Council Regulation (ECSC, EEC, Euratom) No 300/76 shall be Bfrs 9 952, Bfrs 15 021 , Bfrs 16 422 and Bfrs 22 391 . Article 17 With effect from 1 July 1990 , the amounts in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 shall be subject to a weighting of 3,561285. Article 18 This Regulations shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990 . For the Council The President C. VIZZINI